DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8 and 15 are allowable over the prior art of record. Claims dependent from the independent claims are, therefore, allowed.
Regarding independent claim 1, closest art Calman, Jo, Reid and Grabiner disclose various limitations of the claim (see previous Office Action). However, independent claim 1 recites the features to “display on the display device a notification of the identified cosmetic items that have expired, wherein if the identification information does not include an expiration date for the cosmetic item, the expiration is estimated based on an initial storage date that a cosmetic item has been placed in the drawer or the shelf”. The combination of these features with other limitations as cited in the claim are neither disclosed nor suggested by the prior art of record.
Regarding independent claim 8, closest art Calman, Jo, Reid and Sartori Odizzio disclose various limitations of the claim (see previous Office Action). However, independent claim 8 recites the features that “the augmented reality display device highlighting a group of cosmetic items determined to have a similar freshness degree, wherein dates of the cosmetic items that are within a predetermined time duration are considered as having the similar freshness degree”. The combination of these features with other limitations as cited in the claim are neither disclosed nor suggested by the prior art of record.
Regarding independent claim 15, closest art Calman, Jo, Reid and Sartori Odizzio disclose various limitations of the claim (see previous Office Action). However, independent claim 15 recites the features that “the processing circuitry is configured to display on the mobile display a notification of a cosmetic item according to a sequence of application of the cosmetic items to apply for the cosmetic application” and “record in a database usage information of the cosmetic item in order to track the number of times and quantity of usage of the cosmetic item”. The combination of these features with other limitations as cited in the claim are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613